UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------------------
                                                                          :
INFINITY CAPITAL LLC, et al.                                              :
                                                                          :        Case No. 1:18-cv-2422
                         Plaintiffs,                                      :                 (1:18-cv-2423)
                                                                          :
vs.                                                                       :        OPINION & ORDER
                                                                          :
FRANCIS DAVID CORPORATION,                                                :
                                                                          :
                         Defendant.                                       :
                                                                          :
-----------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On October 24, 2018, Plaintiffs filed a motion for a temporary restraining order and

preliminary injunction.1 Defendant’s counsel has yet to enter an appearance in this case.

           Meanwhile, Defendant filed a separate suit, also pending before the Court. 2 The Court

believes these cases are substantially related and, thus, enters this order in both dockets.

           Defendant shall file any response to Plaintiffs’ motion on October 31, 2018, by 5:00 p.m.

Plaintiffs shall file any reply by on November 5, 2018, by 5:00 p.m. After which, the Court will

decide if a hearing is necessary. Further, the Court authorizes the parties to undergo discovery related

to Plaintiffs’ motion for preliminary injunction. And, finally, the Court sets both matters—1:18-cv-

2422 and 1:18-cv-2423—for a joint case management conference on November 9, 2018 at 10:00

a.m., Chambers 18A.

           IT IS SO ORDERED.


Dated: October 24, 2018                                                       s/          James S. Gwin
                                                                              JAMES S. GWIN
                                                                              UNITED STATES DISTRICT JUDGE




           1
               Doc. 4.
           2
               Francis David Corp. v. Infinity Capital LLC , 1:18-cv-2423.
